(Filed via ECF only)
Hon. David H. Hennessey
Chief United States Magistrate Judge
District of Massachusetts
Donohue Federal Building
595 Main Street
Worcester, MA 01608

February 18, 2020

       RE: United States v. Zaosong Zheng, Docket No. 20-cr-10015-DJC

Dear Magistrate Judge Hennessey,
        The court, after hearing argument last Friday on whether to reconsider detention (which
the court is considering to be a motion to reopen the detention hearing pursuant to 18 U.S.C. §
3142(f)) asked for letter briefing on whether the information offered by the defendant qualified
as “information . . . not known to the defendant at the time of the hearing and that has a material
bearing on the issue whether there are conditions of release that will reasonably assure the
presence of such person as required . . . .”
         The First Circuit case cited by the government, United States v. Dillon, 938 F.2d 1412
  st
(1 Cir. 1991), supports that a proposal to increase bail is a material consideration and one that
can be offered after the conclusion of a detention hearing. While agreeing that the decision to
reopen (which discussed only the affidavits of relatives and community members as evidence
that the defendant could have presented originally, 938 F.2d at 1415, but not the offered
increased security) was proper, the First Circuit still reached the merits of detaining the
defendant in light of his proposal that his father would post bail in the form of his house. The
court concluded that “although it is a close question” the fact that the defendant was part of a
drug organization that could “absorb the loss” of the proposed bail was sufficient to support
detention. The court also explicitly alluded to the statutory presumption against release in
Dillon’s case, which is not present in this case. However, the court did not suggest that the offer
of bail, which was not made in the initial detention hearing, was not properly considered on the
issue of risk of flight (and in the First Circuit’s eyes, rendered it “a close question”).
       In other circuits, courts have construed section 3142(f)’s requirement that the proposed
new evidence be “not known at the time of the [original] hearing” to allow consideration of
proposed new evidence unless the moving party showed “a complete lack of diligence.” United
States v. Bills, 2019 WL 1901643 (M.D. Tenn., April 29, 2019) at *5, citing United States v.
Tommie, 2011 WL 2457521 (D. Ariz., June 20, 2011) at *4. The court in Tommie noted the
important principles that would be thwarted by a too-high standard for reconsideration: “public
safety or individual liberty interests might be jeopardized if the standard to reopen a person’s
release or detention were too high.” Id.
         Taken together, the First Circuit’s willingness in Dillon to consider the offer of bail made
after the initial detention hearing on its merits and the strong liberty interest at stake here for Mr.
Zheng, acknowledged by the court in Tommie, support reconsideration of the detention order in
this case. The Court acknowledged, even in detaining him, that it was “an extremely close call”
(12/30 Detention Hearing at p. 41). The changes in calculus raised by (a) the increased offer of
bail, (b) the guideline range of 0-6 months applicable to Mr. Zheng under the indictment and the
prospect of detention for well over 6 months, (c) the decision of his wife’s family, not only to
offer bail substantially higher than, and in addition to, what the family’s local friend (the
“uncle”) has posted (so there would now be two sources of the bail posting), but also to hire the
undersigned and make that additional financial commitment to seeing the case through, 1 the
extremely close call the Court made on December 30 should be reconsidered.


                                   Respectfully submitted,


                                   /s/ David Duncan_______________




                                     CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the above document was served upon the attorney of
record for each party by electronic filing on this date.

                                                                      /s/ David Duncan




1
 The court asked for any authority that retaining counsel could constitute “changed circumstances” and I have found
no case discussing it. The argument, however, in regard to risk of flight, is that any additional financial
commitment, in a case like this where the defendant has likely served any sentence he might receive if convicted,
should be put on the balance of whether the defendant is likely to flee or to remain.

                                                        2
